Citation Nr: 1127278	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1983 to November 1988.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a March 2006 rating decision of the VA RO in Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to an increased evaluation for a service-connected right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

The Board originally issued a decision on the Veteran's claim of entitlement to an evaluation higher than 20 percent for his service-connected right knee disabilities (the ligament tears) in August 2009 but remanded the issue to the RO via the AMC with instructions to forward the claim to VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  In so doing, the Board noted that the Veteran's disability picture demonstrated BOTH marked interference with employment AND frequent hospitalizations.  However, in denying the Veteran an extraschedular rating in November 2009, the Director of the Compensation and Pension Service (or, it seems, his designee) did not expressly address employability or the impact of multiple hospitalizations.  

Because the November 2009 opinion was inadequate, the Board returned the Veteran's claim to VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service with express directions to "explicitly discuss the interference of the disability with employment and the impact of the Veteran's frequent hospitalizations in considering whether the application of the regular schedular standards is impractical."  In September 2010, the Director of the Compensation and Pension Service again denied the Veteran's claim, finding that the "evidence indicates limited, if any, impairment as to the employment in the field of music."  The only reference to the Veteran's frequent hospitalizations was a single sentence which merely cited the Veteran's statement that he had undergone seven surgeries on his right knee.   

Therefore, the Board finds that this case must again be remanded for further development in order to ensure compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Director of the Compensation and Pension Service did not address whether the Veteran's frequent hospitalizations rendered the application of the regular schedular standards impractical.  The September 2010 decision provided no analysis or reasoning to support a denial based on frequent hospitalizations.  In this regard, the Board notes that the pertinent regulation allows for an extraschedular rating upon "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010) (emphasis added).    




Accordingly, the case is REMANDED for the following action:

1.  Return the claim to VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran's right knee disability pursuant to the provisions of 38 C.F.R. § 3.321(b).  

2.  Please explicitly discuss the impact of the Veteran's frequent hospitalizations in considering whether the application of the regular schedular standards is impractical.  

3. Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the case, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



